Case 1:21-tp-20073-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 1 of 12




                                                                    21-tp-20073-Williams




                                                                                       KS

                                                                                 Sep 16, 2021

                                                                                           Miami




    September 9, 2021

                                             Robert N. Scola, Jr.
Case
 Case1:21-tp-20073-KMW
       2:20-cr-00033-RGD-DEM
                         Document
                              Document
                                  1 Entered
                                       27 Filed
                                            on FLSD
                                                 11/02/20
                                                     DocketPage
                                                            09/16/2021
                                                                1 of 6 PageID#
                                                                         Page 2108
                                                                               of 12
Case
 Case1:21-tp-20073-KMW
       2:20-cr-00033-RGD-DEM
                         Document
                              Document
                                  1 Entered
                                       27 Filed
                                            on FLSD
                                                 11/02/20
                                                     DocketPage
                                                            09/16/2021
                                                                2 of 6 PageID#
                                                                         Page 3109
                                                                               of 12
Case
 Case1:21-tp-20073-KMW
       2:20-cr-00033-RGD-DEM
                         Document
                              Document
                                  1 Entered
                                       27 Filed
                                            on FLSD
                                                 11/02/20
                                                     DocketPage
                                                            09/16/2021
                                                                3 of 6 PageID#
                                                                         Page 4110
                                                                               of 12
Case
 Case1:21-tp-20073-KMW
       2:20-cr-00033-RGD-DEM
                         Document
                              Document
                                  1 Entered
                                       27 Filed
                                            on FLSD
                                                 11/02/20
                                                     DocketPage
                                                            09/16/2021
                                                                4 of 6 PageID#
                                                                         Page 5111
                                                                               of 12
Case
 Case1:21-tp-20073-KMW
       2:20-cr-00033-RGD-DEM
                         Document
                              Document
                                  1 Entered
                                       27 Filed
                                            on FLSD
                                                 11/02/20
                                                     DocketPage
                                                            09/16/2021
                                                                5 of 6 PageID#
                                                                         Page 6112
                                                                               of 12
Case
 Case1:21-tp-20073-KMW
       2:20-cr-00033-RGD-DEM
                         Document
                              Document
                                  1 Entered
                                       27 Filed
                                            on FLSD
                                                 11/02/20
                                                     DocketPage
                                                            09/16/2021
                                                                6 of 6 PageID#
                                                                         Page 7113
                                                                               of 12
CM/ECF - vaed                                                      https://vaed-ecf.sso.dcn/cgi-bin/DktRpt.pl?512628813623547-L_1_0-1
            Case 1:21-tp-20073-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 8 of 12

                                    Query   Reports    Utilities      Help     What's New      Log Out

                                                                                                         INTERPRETER

                                         U.S. District Court
                                Eastern District of Virginia - (Norfolk)
                      CRIMINAL DOCKET FOR CASE #: 2:20-cr-00033-RGD-DEM-1


         Case title: USA v. Gudin                                          Date Filed: 05/28/2020
         Magistrate judge case number: 2:20-mj-00149                       Date Terminated: 11/02/2020


         Assigned to: District Judge Robert G.
         Doumar
         Referred to: Magistrate Judge Douglas E.
         Miller

         Defendant (1)
         Orestes Guerra Gudin                           represented by Rodolfo Cejas , II
         TERMINATED: 11/02/2020                                        Federal Public Defender's Office
                                                                       150 Boush St
                                                                       Suite 403
                                                                       Norfolk, VA 23510
                                                                       (757) 457-0885
                                                                       Fax: (757) 457-0880
                                                                       Email: rodolfo_cejas@fd.org
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Public Defender

         Pending Counts                                                      Disposition
                                                                             IMPRISONMENT: TIME SERVED;
         T.18:1708 - Theft of Mail Matter                                    SUPERVISED RELEASE 1 YEAR.
         (1)                                                                 SPECIAL ASSESSMENT $100
                                                                             DOLLARS.

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                                                   Disposition
         None

         Highest Offense Level (Terminated)
         None




1 of 5                                                                                                            9/16/2021, 1:12 PM
CM/ECF - vaed                                                       https://vaed-ecf.sso.dcn/cgi-bin/DktRpt.pl?512628813623547-L_1_0-1
            Case 1:21-tp-20073-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 9 of 12


         Complaints                                                         Disposition
         T.18:1708 - Theft of Stolen Mail Matter



         Plaintiff
         USA                                                represented by Alan Mark Salsbury
                                                                           United States Attorney's Office
                                                                           101 W Main St
                                                                           Suite 8000
                                                                           Norfolk, VA 23510
                                                                           757-441-6331
                                                                           Email: alan.salsbury@usdoj.gov
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: US Attorney


         Date Filed       #   Docket Text
         04/09/2020       1 CRIMINAL COMPLAINT as to Orestes Guerra Gudin (1). (afar) [2:20-mj-00149]
                            (Entered: 04/10/2020)
         04/09/2020       2 Arrest Warrant Issued and delivered to USM as to Orestes Guerra Gudin. (afar) [2:20-
                            mj-00149] (Entered: 04/10/2020)
         04/15/2020           Set Hearings as to Orestes Guerra Gudin: Initial Appearance set for 4/16/2020 at 12:00
                              PM in Norfolk VTC before Magistrate Judge Lawrence R. Leonard. (lwoo) [2:20-
                              mj-00149] (Entered: 04/15/2020)
         04/16/2020           Interpreter Information: Peter Heide, TIPS provider, is the Interpreter. Spanish is the
                              type of language required. Appointment is set for Initial Appearance set for 4/16/2020
                              at 12:00 PM in Norfolk VTC before Magistrate Judge Lawrence R. Leonard in Mag
                              Courtroom One as to Orestes Guerra Guidin. (tamarm, ) [2:20-mj-00149] (Entered:
                              04/16/2020)
         04/16/2020       4 Arrest Warrant Returned Executed on 4/16/20 in case as to Orestes Guerra Gudin. (afar)
                            [2:20-mj-00149] (Entered: 04/16/2020)
         04/16/2020       5 Minute Entry for proceedings held before Magistrate Judge Lawrence R. Leonard:
                            Initial Appearance as to Orestes Guerra Gudin held (Court Reporter FTR) USA
                            appeared through Alan Salsbury, AUSA; Deft. present. FPD appointed; Kirsten Kmet,
                            AFPD appeared on behalf of defendant. Temporary Detention ORDERD. Detention and
                            Preliminary Hearing set for 4/21/2020 at 02:00 PM in Norfolk Mag Courtroom 1 before
                            Magistrate Judge Douglas E. Miller. Defendant remanded to custody of USM. (afar)
                            Modified text on 4/17/2020 (afar). (Main Document 5 replaced on 4/17/2020) (afar, ).
                            [2:20-mj-00149] (Entered: 04/16/2020)
         04/16/2020       6 CJA 23 Financial Affidavit by Orestes Guerra Gudin (afar) [2:20-mj-00149] (Entered:
                            04/16/2020)
         04/16/2020       7 Video or Telephone Conferencing Order for Criminal Proceedings as to Orestes Guerra
                            Gudin. Signed by Magistrate Judge Lawrence R. Leonard on 4/16/20. (afar) [2:20-


2 of 5                                                                                                             9/16/2021, 1:12 PM
CM/ECF - vaed                                                    https://vaed-ecf.sso.dcn/cgi-bin/DktRpt.pl?512628813623547-L_1_0-1
          Case 1:21-tp-20073-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 10 of 12

                          mj-00149] (Entered: 04/16/2020)
         04/16/2020    8 Temporary Detention Order as to Orestes Guerra Gudin. Signed by Magistrate Judge
                         Lawrence R. Leonard and filed in open court on 4/16/2020. (lwoo) [2:20-mj-00149]
                         (Entered: 04/17/2020)
         04/17/2020       Detention and Preliminary Hearing set for 4/21/2020 at 02:00 PM in Norfolk Mag
                          Courtroom 1 before Magistrate Judge Douglas E. Miller. (afar) [2:20-mj-00149]
                          (Entered: 04/17/2020)
         04/17/2020       Interpreter Information: Laura Garcia-Hein, TIPS provider, is the Interpreter. Spanish is
                          the type of language required. Appointment is set for Preliminary/detention hearings set
                          for 4/21/20 before Judge Miller via VTC in Mag Courtroom One at 2:00 p.m. as to
                          Orestes Guerra Guidin. (tamarm, ) [2:20-mj-00149] (Entered: 04/17/2020)
         04/20/2020    9 Pretrial Services Bond Report (Sealed Document) as to Orestes Guerra Gudin (hiemer,
                         jill) [2:20-mj-00149] (Entered: 04/20/2020)
         04/21/2020   10 Minute Entry for proceedings held before Magistrate Judge Douglas E. Miller:
                         Detention and Preliminary Hearing as to Orestes Guerra Gudin held on 4/21/2020. USA
                         appeared remotely through Alan Salsbury, AUSA. Defendant appeared remotely
                         through Rodolfo Cejas, AFPD, and was assisted by Spanish interpreter Laura Garcia-
                         Hein (TIPS). The Court questioned defendant regarding consent to proceed via VTC.
                         Defendant indicated he consented and an Order was entered. Government and defense
                         proffer. Argument of counsel. Witness presented. The Court found probable cause and
                         GRANTED the Government's motion for detention. The Defendant was ordered
                         detained pending further proceedings and was remanded to custody of USM. (Court
                         Reporter FTR.) (jjon) [2:20-mj-00149] (Entered: 04/22/2020)
         04/21/2020   11 Video or Telephone Conferencing Order for Criminal Proceedings. Signed by
                         Magistrate Judge Douglas E. Miller on 04/21/20. (jjon) [2:20-mj-00149] (Entered:
                         04/22/2020)
         04/22/2020   12 ORDER OF DETENTION as to Orestes Guerra Gudin. Signed by Magistrate Judge
                         Douglas E. Miller on 4/22/20. (mrees, ) [2:20-mj-00149] (Entered: 04/22/2020)
         04/27/2020   13 MOTION for Extension of Time to Indict by USA as to Orestes Guerra Gudin.
                         (Attachments: # 1 Proposed Order)(Salsbury, Alan) [2:20-mj-00149] (Entered:
                         04/27/2020)
         04/28/2020   14 ORDER granting 13 Motion for Extension of Time to Indict as to Orestes Guerra
                         Gudin. Time to indict extended to the first grand jury to sit in the Norfolk Division after
                         6/10/20. Signed by Magistrate Judge Robert J. Krask on 4/27/20. (bpet, ) [2:20-
                         mj-00149] (Entered: 04/28/2020)
         05/28/2020   15 INDICTMENT RETURNED AND FILED IN OPEN COURT as to Orestes Guerra
                         Gudin (1) count(s) 1. (Attachments: # 1 Deft Info Sheet) (afar) (Entered: 05/29/2020)
         06/01/2020       Plea Agreement Hearing as to Orestes Guerra Gudin (INTP) set for 6/23/2020 at 10:00
                          AM in Norfolk Grand Jury Courtroom before District Judge Robert G. Doumar. (lbax, )
                          (Entered: 06/01/2020)
         06/12/2020       Interpreter Information: Johnnie Benningfield is the Interpreter. Spanish is the type of
                          language required. Appointment is set for Plea Agreement Hearing as to Orestes Guerra
                          Gudin for 6/23/2020 at 10:00 AM in Norfolk Grand Jury Courtroom before District
                          Judge Robert G. Doumar (tamarm, ) (Entered: 06/12/2020)


3 of 5                                                                                                          9/16/2021, 1:12 PM
CM/ECF - vaed                                                   https://vaed-ecf.sso.dcn/cgi-bin/DktRpt.pl?512628813623547-L_1_0-1
          Case 1:21-tp-20073-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 11 of 12

         06/23/2020   17 Plea Agreement Hearing before District Judge Robert G. Doumar as to Orestes Guerra
                         Gudin held on 6/23/2020. Deft. sworn and advised of rights, charges, and maximum
                         penalties. NO PLEA AGREEMENT. Plea entered by Orestes Guerra Gudin (1) of
                         Guilty to Count 1 ACCEPTED. Court FINDS defendant GUILTY as to Count 1 of the
                         Indictment. Sentencing set for 11/2/2020 at 02:00 PM in Norfolk Grand Jury Courtroom
                         before District Judge Robert G. Doumar. Deft. remanded.

                          Appearances: AUSA Alan Salsbury for the Government. AFPD Rodolfo Cejas for
                          defendant. Defendant present in custody. Spanish Interpreter Johnnie Benningfield
                          assisted defendant. (Court Reporter Carol Naughton, OCR.)(lbax, ) (Entered:
                          06/23/2020)
         06/23/2020   18 Statement of Facts as to Orestes Guerra Gudin filed in open court. (lbax, ) (Entered:
                         06/23/2020)
         06/23/2020   19 Sentencing Procedures Order as to Orestes Guerra Gudin. Signed by District Judge
                         Robert G. Doumar on 6/23/20 and filed in open court. (lbax, ) (Entered: 06/23/2020)
         07/21/2020       Interpreter Information: Johnnie Benningfield is the Interpreter. Spanish is the type of
                          language required. Appointment is set for Sentencing set for 11/2/2020 at 02:00 PM in
                          Norfolk Grand Jury Courtroom before District Judge Robert G. Doumar (tamarm, )
                          (Entered: 07/21/2020)
         08/05/2020   20 PRESENTENCE INVESTIGATION REPORT (Disclosed Presentence Investigation
                         Report) (SEALED - government and defense counsel) Addendum Date: 10/22/20 as to
                         Orestes Guerra Gudin. Objections to PSI due 10/13/20. (schoener, lauren) (Entered:
                         08/05/2020)
         08/31/2020   21 PRESENTENCE INVESTIGATION REPORT (Sentencing Presentence Investigation
                         Report) (SEALED - government and defense counsel) as to Orestes Guerra Gudin.
                         (flippin, stephanie) (Entered: 08/31/2020)
         09/01/2020       Sentencing as to Orestes Guerra Gudin set for 11/2/2020 at 10:30 AM in Norfolk Grand
                          Jury Courtroom before District Judge Robert G. Doumar. (lbax, ) (Entered: 09/01/2020)
         09/02/2020       Interpreter Information: Johnnie Benningfield is the Interpreter. Spanish is the type of
                          language required. Appointment is set for Sentencing as to Orestes Guerra Gudin on
                          11/2/2020 at 10:30 AM in Norfolk Grand Jury Courtroom before District Judge Robert
                          G. Doumar. (mrees, ) (Entered: 09/02/2020)
         09/11/2020   23 PRESENTENCE INVESTIGATION REPORT (Sentencing Presentence Investigation
                         Report) (SEALED - government and defense counsel) Second Addendum as to Orestes
                         Guerra Gudin. (flippin, stephanie) (Entered: 09/11/2020)
         10/26/2020   24 Position on Sentencing by USA as to Orestes Guerra Gudin (Salsbury, Alan) (Entered:
                         10/26/2020)
         10/26/2020   25 Position on Sentencing by Orestes Guerra Gudin (Cejas, Rodolfo) (Entered:
                         10/26/2020)
         11/02/2020   26 Sentencing before District Judge Robert G. Doumar held on 11/2/2020 for Orestes
                         Guerra Gudin (1). Arguments of counsel. Comments of Court. SENTENCE: Count 1:
                         Imprisonment - TIME SERVED; Supervised Release - 1 year; Special Assessment -
                         $100.00. Deft. remanded.




4 of 5                                                                                                         9/16/2021, 1:12 PM
CM/ECF - vaed                                                  https://vaed-ecf.sso.dcn/cgi-bin/DktRpt.pl?512628813623547-L_1_0-1
          Case 1:21-tp-20073-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 12 of 12

                          Appearances: AUSA Alan Salsbury for the Government. AFPD Rodolfo Cejas for
                          defendant. Defendant is present in custody. Spanish Interpreter Johnnie Benningfield
                          assisted defendant. (Court Reporter Heidi Jeffreys, OCR.)(lbax, ) (Entered: 11/02/2020)
         11/02/2020   27 JUDGMENT as to Orestes Guerra Gudin (1), Count(s) 1, IMPRISONMENT: TIME
                         SERVED; SUPERVISED RELEASE 1 YEAR, SPECIAL ASSESSMENT $100
                         DOLLARS. Signed by District Judge Robert G. Doumar on 11/2/20. (mrees, ) (Entered:
                         11/02/2020)
         11/02/2020   28 Sealed Statement of Reasons as to Orestes Guerra Gudin. Signed by District Judge
                         Robert G. Doumar on 11/2/20. (mrees, ) (Entered: 11/02/2020)
         08/20/2021   29 Waiver of Hearing to modify conditions of probation/supervised release as to Orestes
                         Guerra Gudin. Signed by District Judge Robert G. Doumar on 8/19/21. (mrees, )
                         (Entered: 08/20/2021)




5 of 5                                                                                                        9/16/2021, 1:12 PM
